Citation Nr: 1516189	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  05-37 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include anxiety disorder.

2.  Entitlement to an increased initial evaluation in excess of 30 percent for degenerative changes left knee.

3.  Entitlement to an increased initial evaluation in excess of 30 percent for degenerative changes right knee.

4.  Entitlement to a compensable initial evaluation for limitation of flexion of the right knee.

5.  Entitlement to an increased disability rating in excess of 20 percent for left ankle arthritis.  

6.  Entitlement to an increased disability rating in excess of 20 percent for right ankle arthritis.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This claim was previously before the Board in October 2011.  At that time, it was determined that the Veteran's claim should be reopened based on new and material evidence since the last final rating decision.  As such, it was remanded for further development.  

As discussed below, the Board has assumed jurisdiction of the issues of entitlement to an increased initial evaluation in excess of 30 percent for degenerative changes left knee, entitlement to an increased initial evaluation in excess of 30 percent for degenerative changes right knee, entitlement to a compensable initial evaluation for limitation of flexion of the right knee, entitlement to an increased disability rating in excess of 20 percent for left ankle arthritis, entitlement to an increased disability rating in excess of 20 percent for right ankle arthritis pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), because the Veteran filed a timely notice of disagreement in February 2014 for these issues.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, the Board finds that this matter must again be remanded for additional development.  

The record reflects that the Veteran submitted a timely Notice of Disagreement in February 2014 with regard to the issues of entitlement to an increased initial evaluation in excess of 30 percent for degenerative changes left knee, entitlement to an increased initial evaluation in excess of 30 percent for degenerative changes right knee, entitlement to a compensable initial evaluation for limitation of flexion of the right knee, entitlement to an increased disability rating in excess of 20 percent for left ankle arthritis, entitlement to an increased disability rating in excess of 20 percent for right ankle arthritis.  The Veteran must be issued a Statement of the Case on these issues.  38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. at 240-41 (1999).

A new VA opinion is required to ascertain whether the Veteran's acquired psychiatric disorder, to include anxiety disorder, is related to service because the existing opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In April 2013, the examiner determined that there was no evidence to show that the Veteran's premorbid issues were aggravated by military service.  The examiner also stated that an aggravation opinion could not be provided without resort to speculation and no rationale for this statement was given.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination).  The examination report included discussion of the Veteran's pre-military symptoms and determined that the Veteran had pre-military premorbid anger, agitation, and arguing issues, and that his symptoms may be part character-logical in nature.  Additionally, the medical evidence indicates that the Veterans acquired psychiatric may have pre-existed service.  Therefore, a VA medical opinion is necessary to determine the etiology of any currently diagnosed mental disorder, to include whether the Veteran has an acquired psychological disorder due to his period of service or if any preexisting psychological disorder was aggravated by the Veteran's period of active military service.

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The remand directives of the October 2011 Board remand, stated that the Veteran's private treatment records from Mr. Murphy (A Place For Grace) be updated, and that if the attempts were unsuccessful, that the Veteran be notified.  In November 2012, the Veteran submitted a VA 21-4142 (Authorization for Release of Information) for records for treatment with Mr. Murphy.  In November 2012, the Veteran was notified that VA requested copies of treatment records from Mr. Murphy.  To date no updated records have been associated with the claims file, nor has the Veteran been notified of their unavailability.  The Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159, and the prior remand instructions.  Stegall v. West.              


Accordingly, the case is REMANDED for the following action:

1. Issue an SOC with respect to the claims for (i) entitlement to an increased initial evaluation in excess of 30 percent for degenerative changes left knee; (ii) entitlement to an increased initial evaluation in excess of 30 percent for degenerative changes right knee; (iii) entitlement to a compensable initial evaluation for limitation of flexion of the right knee; (iv) entitlement to an increased disability rating in excess of 20 percent for left ankle arthritis; (v) entitlement to an increased disability rating in excess of 20 percent for right ankle arthritis.  The Veteran is advised that a timely Substantive Appeal must be filed in order to perfect the appeal as to these additional matters.  38 C.F.R. § 20.302(b) (2014). Only if the appeal is timely perfected, are these issues to be returned to the Board.

2.  The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from Mr. Murphy (A Place For Grace) since August 2010.  After the Veteran has signed the appropriate release, the records should be obtained.  All attempts to procure the treatment records should be documented in the claims file. If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Return the claims file to the examiner who conducted the April 2013 VA psychiatric examination for an addendum opinion, if available.  The examiner should once again review the claims file.  Based on the review of the record and in light of the examiner's previous findings, the examiner should determine:

 (a) Is it clear and unmistakable that the Veteran had an acquired psychiatric disorder, to include anxiety disorder prior to entering service? Please state the diagnosis or diagnoses for any such mental disorder that is found to exist.

 (b) If the answer to "a" is yes, is it clear and unmistakable that the Veteran's pre-existing an acquired psychiatric disorder, to include anxiety disorder WAS NOT aggravated (permanently worsened) during or as a result of service? 

(c) If there was aggravation (a permanent worsening) of the Veteran's pre-existing an acquired psychiatric disorder, to include anxiety disorder during or as a result of service, it is clear and unmistakable that such aggravation was due to the natural progression of that disorder?

 (d) If it is not clear and unmistakable that the Veteran had an acquired psychiatric disorder, to include anxiety disorder prior to entering service, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed an acquired psychiatric disorder, to include anxiety disorder began during service, or is related to any symptomatology noted during service? 

The term "clear and unmistakable" means that the medical evidence cannot be misinterpreted and misunderstood, i.e., the medical evidence is undebatable. 

The term "is as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

4.  Thereafter, readjudicate the claim of service connection for an acquired psychiatric disorder, to include anxiety disorder.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




